In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-1014V
                                      Filed: August 18, 2015
                                           Unpublished

****************************
ANN MARIE PLASTINO,                    *
Executor of the Estate of              *
ALFRED PLASTINO,                       *
                                       *      Joint Stipulation on Damages;
                    Petitioner,        *      Influenza Vaccine or Flu Vaccine;
      v.                               *      Guillain-Barré Syndrome (“GBS”);
                                       *      Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                    *
AND HUMAN SERVICES,                    *
                                       *
                    Respondent.        *
                                       *
****************************
Edward M. Kraus, Esq., Law Offices of Chicago Kent, Chicago, IL, for petitioner.
Claudia B. Gangi, Esq., US Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

        On October 20, 2014, Ann Marie Plastino, as executor of the Estate of Alfred
Plastino [“Mr. Plastino”], filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine Act” or
“Program”]. Petitioner alleges that Mr. Plastino suffered Guillain-Barré syndrome
(GBS), acute respiratory failure, acute kidney failure, hyperkalemia, hypotension, acute
cardiopulmonary arrest, and death resulting from the influenza vaccine he received on
November 7, 2013. Petition at 1; see also Stipulation, filed Aug. 18, 2015, ¶¶ 2, 4.
Respondent denies that the influenza vaccination caused petitioner’s GBS, any other
injury, or death. Stipulation, ¶ 6.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. Stipulation, ¶ 7. On
August 18, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.

       Respondent agrees to pay petitioner a lump sum of $325,000.00 in the form of a
check payable to petitioner, Ann Marie Plastino, as legal representative of the Estate of
Alfred Plastino. Stipulation, ¶ 8. This amount represents compensation for all damages
that would be available under 42 U.S.C. § 300aa-15(a). Id.

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
                                                      2
Case 1:14-vv-01014-UNJ Document 17 Filed 08/18/15 Page 1 of 6
Case 1:14-vv-01014-UNJ Document 17 Filed 08/18/15 Page 2 of 6
Case 1:14-vv-01014-UNJ Document 17 Filed 08/18/15 Page 3 of 6
Case 1:14-vv-01014-UNJ Document 17 Filed 08/18/15 Page 4 of 6
Case 1:14-vv-01014-UNJ Document 17 Filed 08/18/15 Page 5 of 6
Case 1:14-vv-01014-UNJ Document 17 Filed 08/18/15 Page 6 of 6